                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION



WOOLWORTHS NASHVILLE, LLC,

        Plaintiff,                       Case No. 3:20-cv-00396

v.                                       Judge William L. Campbell, Jr
                                         Magistrate Judge Alistair E. Newbern
THE CINCINNATI INSURANCE
COMPANY, et al.,

        Defendants.


TWELVE TWELVE NASHVILLE, LLC,

        Plaintiff,                       Case No. 3:20-cv-00423

v.                                       Judge William L. Campbell, Jr
                                         Magistrate Judge Alistair E. Newbern
THE CINCINNATI INSURANCE
COMPANY, et al.,

        Defendants.


PIZZA LOVES EMILY HOLDINGS, LLC,

        Plaintiff,                       Case No. 3:20-cv-00429

v.                                       Judge William L. Campbell, Jr
                                         Magistrate Judge Alistair E. Newbern
THE CINCINNATI INSURANCE
COMPANY, et al.,

        Defendants.




     Case 3:20-cv-00429 Document 23 Filed 10/20/20 Page 1 of 2 PageID #: 520
 LGW, LLC,

         Plaintiff,                              Case No. 3:20-cv-00481

 v.                                              Judge William L. Campbell, Jr
                                                 Magistrate Judge Alistair E. Newbern
 THE CINCINNATI INSURANCE
 COMPANY, et al.,

         Defendants.


 ACME NASHVILLE, LLC,
                                                 Case No. 3:20-cv- 00496
         Plaintiff,
                                                 Judge William L. Campbell, Jr
 v.                                              Magistrate Judge Alistair E. Newbern

 THE CINCINNATI INSURANCE
 COMPANY, et al.,

         Defendants.


 SOUTHERN KITCHEN NASHVILLE, LLC,
                                                 Case No. 3:20-cv-00497
         Plaintiff,
                                                 Judge William L. Campbell, Jr
 v.                                              Magistrate Judge Alistair E. Newbern

 THE CINCINNATI INSURANCE
 COMPANY, et al.,

         Defendants.

                                            ORDER

                  A telephone conference with the Magistrate Judge is set on October 26, 2020 at

1:30 p.m. Counsel shall call (888) 557-8511 and enter access code 7819165# to participate.

        It is so ORDERED.

                                                    ____________________________________
                                                    ALISTAIR E. NEWBERN
                                                    United States Magistrate Judge



                                       2
      Case 3:20-cv-00429 Document 23 Filed 10/20/20 Page 2 of 2 PageID #: 521
